DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This application has been re-assigned. Please direct further correspondence to the Examiner named at the end of the action.
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn. This action is non-final.  The claim amendments filed with the AFCP have been entered.  
Claims 1-16 are under examination, as filed 7/18/2022.
The election of species, set forth 7/2/2020 has been withdrawn.  All claims are under examination.  
Priority to a provisional application, 62/458124, filed 2/13/2017 is acknowledged.  The prosecution history of this application has been reviewed.
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.  The Examiner has reviewed the titles of the disclosures in the listing of prior art at the end of the specification, however none of these references will be printed on the face of any patent issuing from this application without a proper PTO-1449 filing, and appropriate copies of the cited documents.
The drawings as filed are suitable for examination.  However, Applicant may wish to review Figs 1 and 5 through PAIR to determine whether all desired details are legible.  
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01. See at least Pages 5, 6.  Applicant is encouraged to review the specification for instances the Examiner missed, and to correct any other typographical error.
The appendices to the Specification have been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “accelerated selection of breeder lines” in claim 1 is a relative term which renders the claim indefinite. The term “accelerated” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear to what, the acceleration is to be compared.  The claim still requires daily data measurements, developing a multivariate mixed model, comparison to “reference early DAP ACC”, selecting the breeding lines, breeding those lines, planting and growing the descendant of these lines.  Each of the measuring, planting and breeding steps appear to take standard amounts of time.  Development of a model and training a model also take a certain amount of time based on the parameters, the model, the desired results, and the training set of data.  As such this term is unclear.
Further in claim 1, it is unclear that the initial plurality of soybean germplasm having at least one genetic trait which provides a genotype are actually planted, such that the next steps of measuring can take place.  Merely identifying a germplasm is not the same as planting and cultivating that germplasm.  
Further in claim 1, it is unclear if a single multivariate mixed model is created for each of the initial germplasms selected (having the primary trait), or whether the model is creating using all of the initially selected germplasm as reference germplasm, each ACC for each selected initial germplasm then being “a reference ACC.”  
Further in claim 1, the model requires data not clearly obtained for each initial “reference” germplasm, including grain yield, days to maturity, field variation, the environmental variable, genotypes and genetic values.  
Similarly as above, there is no clear identification of how breeder lines are identified, with respect to any possible trait, phenotype, genotype, or name, and there is no step wherein these breeder lines are planted and cultivated, such that the DAP ACC can be measured for each breeder line.  It would appear certain data regarding the breeder line genetics and known phenotypes are required, but they are not specifically determined, obtained, or applied to the model.
Further in claim 1, it is unclear how the model identifies “early DAP ACC” for either the “reference early DAP ACC” or the breeder lines.  This value is not clearly calculated by the model of Equation 3, and “early DAP ACC” was not designated as the primary genetic trait by which the references and breeders were selected.  Additionally, the model does not clearly identify improved potential crop yield for the initial selected germplasm, and it is not clear that this trait is the initial primary genetic trait utilized to select the initial germplasm and breeder lines.  It is further unclear how to “use” the multivariate mixed correlation model as the function of the ACC and genetic signal.  The term “genetic signal” does not appear anywhere else in claim 1, and it is unclear how the model either utilizes or generates a “genetic signal”.  It is further unclear how the ACC and “genetic signal” are related to improved potential crop yield as required.  
Further in claim 1, the term “designating” one or more breeder lines merely makes a label or other symbolic notation, or places an identification upon the sample.  If this is intended to represent selecting one or more breeder lines, as a result of the application of the model to the traits of the breeder lines, the claim should be clearly amended to recite such.  Additionally, none of the breeder lines are crossed or otherwise acted upon to produce prodigy crop descendants as required at the end of claim 1.
The metes and bounds of claim 2 are unclear.  While utilizing aerial imagery is a clear type of image to be taken, the claim fails to set forth how it is utilized to determine ACC development.  Some aspect of the image must be analyzed, and compared both to other photos in the time period, and reference photos over the time period.  It is unclear, specifically, how claim 2 is intended to measure the ACC without any specification as to the type of measurements.  
The metes and bounds of claim 3 with respect to the steps carried out by claim 1 are unclear.  It is unclear how the selection of biomass yield is intended to affect the data and modeling set forth in claim 1, and whether the “increased crop yield” calculated within claim 1 is intended to be the same, or different from “biomass yield.”  It is unclear how to manipulate the initial germplasm, the initial data, the initial model utilizing reference data, the breeder lines, and the application of the model to the breeder line data to identify “biomass yield” whether it is increased or decreased, or unchanged.
The metes and bounds of claim 4 are unclear.  Claim 4 appears to be lacking a term, or phrase: “the method according to claim 1 is used for high throughput screening of germplasm with the desired phenotype…” It appears a phrase is missing between “claim 1 and “is used” such as “wherein the initial plurality of germplasm having the desired phenotype is sequenced by HTS” or something similar.  The method of claim 4 on its own cannot be used for HTS.  Alternatively, the ultimate progeny crop descendant could be analyzed by HTS, but this is not set forth in the claims.
The metes and bounds of claim 5 are unclear.  Claim 5 states that the primary trait is obtained from specific chromosomes, and associated with ACC, however it is unclear if this is a specific additional method step for claim 1, prior to selecting the initial plurality of germplasm, or whether this is some additional step describing the selected germplasm, or the selected breeder lines.  It is unclear if the association of the trait with the ACC is determined by applying the model, or whether it is previously known.
The metes and bounds of claim 6 are unclear.  The trait is allegedly selected from a set of names, however the particular trait associated with each name is unclear.  The presence of a SNP or mutation in a genetic location is not a trait that necessarily has a known or unknown corresponding phenotype.  SNP exist throughout the genome, and some occur outside open reading frames, or in other areas of the genome which may not be associated with an obvious phenotype.  It is not clearly set forth that the set of names represent known QTL.  It is further unclear what particular strains or germplasms of Glycine max  (or any other strain of soybean) comprise this limitation, such that they can be identified for the initial pool of germplasm. The claims are not limited to Glycine max, but soybeans only.  
The metes and bounds of claim 7 are unclear.  The drone may take the pictures, but a picture alone is not a measurement.  Claim 1 does not recite any imagery.  It would appear this should possibly depend from claim 2, reciting aerial imagery.  Some aspect of the picture must be analyzed, and compared both to other photos in the time period, and reference photos over the time period.  It is unclear, specifically, how claim 7 is intended to measure the ACC without any specification as to the type of measurements.  
The metes and bounds of claim 8 are unclear.  It is unclear what primary traits the named populations comprise, such that their data can be utilized in the model, or their seeds/ germplasm be utilized in either selecting and growing the initial plurality of germplasm, or the selection and growing of the breeder lines.  It is unclear if this recitation intends to only modify the plurality of initial germplasm of claim 1 or some other germplasm of claim 1.  This art designation of differing soyNAM populations does not clearly identify any other data about the population such that one of skill would be apprised as to the traits, expected data, or expected genotypes encompassed by the name.  It is unclear if this population designation is unchanging over time, and represents a specific genotype of soybean, or whether it designates a family of related soybean isolates, which may be updated or changed in view of new information.
The metes and bounds of claim 9 are unclear.  It is unclear that the method of claim 1 is only directed to the prediction of potential crop yield- as crop yield is not the selected primary trait in claim 1. Claim 1 is directed to accelerated selection of breeder lines having a desired phenotype, but that desired phenotype is not clearly set forth as improved crop yield.  As such it is unclear how to manipulate the model, or what additional data is required to be able to predict potential improved crop yield as required.  
The metes and bounds of claim 10 are unclear.  Claim 10 sets forth additionally receiving unprocessed and digitally generated data comprising a plurality of values “used to compute” potential crop yield, however what that data actually comprises is not set forth.  It is unclear what specific data is to be measured, and processed, to be able to “use” it to predict potential crop yield.  The particular process performed to make such a prediction is not clearly set forth in claim 10. It is further unclear how the particular predictive model is to be stored before it is created and trained.
Claim 9 and 10 both additionally recite the term “genetic signal” as rejected above with respect to claim 1.  It is unclear what this term represents, or how it relates to any data used in claim 1, or generated by claim 1.  
The metes and bounds of claim 11 are unclear.  Claim 1 does not set forth, specifically, any images such that one could extract any pixels contributing to a canopy cover.  It would appear this should depend from claims 2 which indicates aerial imaging or claim 7, which indicates drones take pictures of the ACC development.  Claim 1 does not specify that the only way to assess ACC growth or development is through the use of image data.
The metes and bounds of claim 12 are unclear.  Merely reciting the “use” of a type of statistical analysis is not a clear and precise limitation which identifies the data required, the specific statistical steps, and the required outputs.  Further, it is unclear if this is done for each of the initially selected set of germplasm, the breeding lines selected, or the ultimate progeny, or for all germplasm having the same trait or phenotype.  This is illustrative of the indefiniteness of claim 1 with respect to the plurality of initially selected germplasm, and the designation of “reference” and the calculation of the model(s).
In claim 13, it is unclear where within the method of claim 1 this calculation is intended to be carried out.  It is unclear if it should occur prior to the development of the model, the growth of the breeder lines, or the growth of the ultimate progeny.  It is further unclear, if each germplasm generates its own separate model, what values are to be averaged- all the values, values from unspecified “multiple seasonally observed values” or values from all initially selected germplasm having the initial trait.
The metes and bounds of claim 14 are unclear.  It is unclear where within claim 1 this step should be carried out, and it is further unclear how the plurality of genetic signals are to be “computed” as required “using a random linear effect model as a function of ACC and a plurality of genetic marker data calculated from the soybean germplasm.”  Claim 1 does not clearly provide any genetic marker data associated with any particular germplasm.  Further, merely reciting a type of model is not a clear and precise description of what data is utilized, for what processes, to obtain what specific data.  It is entirely unclear how to carry out this limitation having only the data at hand resulting from claim 1.  
The metes and bounds of claim 15 are unclear.  It is unclear where within claim 1 this additional step is to be performed, and it is unclear how the data resulting from the process of claim 1 is to be “used” to create the realized genomic relationship matrices.  Claim 1 only clearly provides “days to maturity” as a parameter in the multivariate mixed linear correlation model.  It does not clearly determine this value for each germplasm, breeding line, or progeny from claim 1 such that it would be readily available.  Claim 1 does not clearly provide any data relating to “heritability” or “genetic correlation” such that any matrix can be generated to estimate any required indices.  
The metes and bounds of claim 16 are unclear.  In claim 1, no specific images are identified.  Claim 1 does not require that the ACC is measured using an image.  It would appear this should depend from claims 2 or 7, as it is claims 2 and 7 which indicate images are used for analyzing ACC.  Or, it could optionally depend from  claim 11 which extracts pixels from images, but it would appear that ortho-rectification should occur prior to pixel extraction.
While the claims are read in light of the specification, limitations from the specification cannot be read into the claims.  
Applicant’s arguments
	Applicant’s arguments and amendments have been carefully considered but are not persuasive for the newly identified indefiniteness issues of the claims.  Applicant is encouraged to identify and claim the minimal set of limitations necessary and sufficient to carry out the required actions, to achieve the desired results.  

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
“The purpose of the requirement that the specification describe the invention in such terms that one skilled in the art can make and use the claimed invention is to ensure that the invention is communicated to the interested public in a meaningful way. The information contained in the disclosure of an application must be sufficient to inform those skilled in the relevant art how to both make and use the claimed invention.” MPEP 2164
Claim 1 requires the use of any soybean germplasm.  Claims 5, 6 and 8 refer to identifying, obtaining, and/or utilizing certain soybean germplasm or soybean populations, having certain traits, genotypes, or names.  These particularly named or described soybean germplasm, or populations are required to carry out the claimed invention.  As set forth in 37CFR 1.802, and MPEP 2404, when a biological material relies upon the use of a specific biological material, a deposit of that material may be required.  The description of a soybean population by a name, such as: NAM5, does not clearly set forth any of the details as to the specific nature of that soybean population, including genotype, traits, observable phenotypes. Nor is it clearly a description or source of a particular soybean population that will not change over time. 
In In re Wands (8 USPQ2d 1400 (CAFC 1988)) the CAFC considered the issue of enablement in molecular biology. The CAFC summarized eight factors to be considered in a determination of "undue experimentation". These factors include: (a) the quantity of experimentation necessary; (b) the amount of direction or guidance presented; (c) the presence or absence of working examples; (d) the nature of the invention; (e) the state of the prior art; (f) the relative skill of those in the art; (g) the predictability of the art; and (h) the breadth of the claims.
In considering the factors for the instant claims:
a) In order to practice the claimed invention one of skill in the art must make or use specific soybean germplasm, identified by name, a genotype, or a trait/ phenotype, for the accelerated selection of breeder lines with a desired phenotype.  The methods require the actual germplasm or population for planting, and cultivation of the plants, to obtain the required measurements.  The listed names for the populations, such as NAM5, are not a specific description of the particular strain, genotype, trait or phenotype of any one population.  The listed germplasm identified by what chromosome comprises a gene for a phenotype fails to particularly identify a particular strain, or population, or source of the germplasm.  The germplasm only identified by phenotype do not describe any particular source, strain, population, or type of soybean.  The specification discloses only Glycine max species of soybean populations, however multiple other strains or species of soybean exist which may or may not meet the requirements of the claims.   Not all known species of soybean have been characterized such that one of skill would be able to readily determine, obtain and use soybean germplasm, based only on their phenotype, trait, genotype or name.  
Patent applications involving living biological products, such as microorganisms, as critical elements in the process of making the invention, present a unique question with regard to availability. For example, in In re Argoudelis, 434 F.2d 1390, 168 USPQ 99 (CCPA 1970), the court considered the enablement of claims drawn to a fermentative method of producing two novel antibiotics using a specific microorganism and claims to the novel antibiotics so produced. As stated by the court, "a unique aspect of using microorganisms as starting materials is that a sufficient description of how to obtain the microorganism from nature cannot be given." 434 F.2d at 1392, 168 USPQ at 102. It was determined by the court that availability of the biological product via a public depository provided an acceptable means of meeting the written description and the enablement requirements of 35 U.S.C. 112, first paragraph.  
b) The specification provides guidance for using specific SoyNam populations: 
“consisting of around 5600 F5-derived recombinant inbred lines that originated as sets of 120 recombinant inbred lines descended from each of 40 bi-parental matings of 40 founder parents with one common, high yielding hub parent (IA3023)... The 40 founder parents include 17 cultivars or elite public breeding lines contributed by soybean breeders across the North Central Region, 15 unique breeding lines developed to have diverse ancestry, and 8 diverse plant introductions selected for their performance in water-limited environments.” (pages 5-6). 

 It is unclear from the description of the population as being from a website, whether this is a source for obtaining samples of the required germplasm having the required traits/ genotypes/ phenotypes.  No specific source from which such germplasm can be obtained is clearly provided in the disclosure.  Additionally, the genotypes of these 5600 f5-derived recombinant inbred lines appear not to have been previously known, as the specification notes that genotyping of the lines needed to be performed using a particular SoyNam BeadChip array, having more than 5000 specific SNP markers identified from the genomic sequences of all 41 parental lines.  No specific source is provided for any one specific parental line.  Growth of all the SoyNAM entries appears to have been required, in order to determine what families exhibit the largest phenotypic variance for the traits of interest.  
c) The specification provides working examples of identifying SoyNAM families with the largest phenotypic variance for the traits of interest at page 6, which apparently required the growth of all known SoyNAM entries or families, an assessment of their phenotypes, followed by specific processes to characterize the families by genotype, haplotype, variance in traits, and associations between traits, genotypes, and SoyNAM families.  No other strains of soybean beyond those of Glycine max were identified, sourced, provided or characterized. 
The source for the SoyNAM populations, as identified in the specification includes the HTML link for www.SoyNAM.org. As of the writing of this office action, this domain no longer contains any SoyNAM information, RIL, founders, or breeder lines. There is a webpage for SoyBase.org.  It is unclear if all the information intended to be disclosed in a SoyNAM.org website is also present in the SoyBASE website. A page for SoyNAM related publications and RIL exists in the SoyBASE website. It appears one can request seed, or parent lines as listed on the page- however, none of the named lines are the same as the NAM5 type names.  Nor are they all characterized by genotype, SNP, or phenotype, beyond “high yield, diverse ancestry, high yield in drought, and hub parent.” It is not known if the RIL, seeds, or parents/ founders are unchanging over time, such that any identified RIL, seed or founder would be expected to have the same genetic characteristics as those used in the specification, and named in certain dependent claims.  (All SoyBASE info provided in one combined pdf, downloaded 2022)
A page exists on the SoyBASE website that provides limited detail regarding the SoyNAM project, identifying certain populations, lines, or RIL.  None of these lines are named as in the NAM5 style, or by particular SNP or genotype.  It is unclear if these lines are publicly available, as this page only notes that “Seed for the NAM parents and IA3023 are available upon completion of a MTA. Seed for the RILs is available from the NAM Seed request page.” This does not appear to include the 17 high yielding lines, 15 lines with diverse ancestry, or the 8 PI also cited on this page.  (https://www.soybase.org/SoyNAM/soynamdetails.php) 
The specification notes that “individual lines showed the potential to attain full canopy coverage (100%) as early as 50 DAP, while others did not reach full coverage within 64 DAP (Fig3).” (page 10)  However, the graph of Fig 3 does not clearly link any one curve representing canopy growth to any particular “individual line”.  No conclusions can be drawn as to the identity of any one line having any particular growth curve.  As such the identification, sourcing, or creation of equivalent lines of Glycine max based on aspects of time to full canopy coverage cannot be performed.   
The specification provides six genomic regions on Glycine max chromosomes that were associated with canopy coverage when measured or estimated across all days at page 11, but it is unclear which particular SoyNAM family, or specific germplasm, or Recombinant Inbred Line from which the data of Figure 4 was derived.  No conclusions can be drawn as to the identity of any one line having any particular genomic region or genotype affecting canopy coverage.  Figure 4a is said to show genomic regions significantly associated with “early-season soybean canopy coverage for two or three years… as well as early season canopy height, and weed-suppression ability, however, the specific identity of any of the lines showing those effects is not clearly provided by Fig 4, or the specification.  The description of a germplasm by a genomic region associated with canopy coverage is not a specific identification of a particular family, germplasm or RIL appropriate for use in the claimed invention.  
The specification provides seven specific haplotypes for SNP “significantly associated with early-season soybean canopy coverage and the number of days after planting during which they were significant” in table 1.  These SNP are in relation only to a specific homozygous founder parent genotype for the homozygous IA3023 genotype.  The identification, sourcing or creation of any particular individual line, RIL, or genotype outside this particular strain for the IA3023 genotype cannot be readily determined.  It is unclear which SoyNAM families, germplasm or RIL would also comprise the same SNP represented in Table 1.  It is unknown whether all species of soybean, beyond only Glycine max would also have the same SNP linked to the same traits or phenotypes.  
The soybase.org website has a page devoted to the SoySNP50K iSelect BeadChip, produced by Illumina.  It is unclear if this specific chip and process are the same as that utilized in the specification.  A BeadChip array by Illumina was utilized as set forth at pages 5-6 of the specification, but it is not named as the SoySNP50K chip.  
With respect to primary genetic traits, exhibiting a desired phenotype, Soybase.org provides a trait list, however the examiner was unable to clearly identify traits of growth days after planting, DAP or “early” coverage, or “increased potential crop yield” as recited in claim 1.  Clicking on the Canopy Coverage, provides a short definition, and a controlled vocabulary term, and an accession number for the ontology database.  This entry in the ontology database has no annotations, and no specific mapping data to a particular soybean reference genome. The examiner identified a trait called “R7 beginning maturity”, which appears to be related to the DAP score of the claims, but it is not known if they are the same.  Five QTL are identified for this trait, and controlled vocabulary terms are present for four separate ontology databases.  The first QTL on the list is “pod maturity, beginning 1-1” or R7 1-1.  The QTL locus is identified as “GmComposite2003_C2”, however this is not one of the loci identified in dependent claim 6.  Traits of increased biomass yield, and increased crop yield appear not to be present in this list of traits, at least not under those terms.  The page related to QTL classes identified in SoyBase, does not provide QTL for increased biomass, increased crop yield, Canopy coverage (as ACC or Canopy Coverage), Days after planting (DAP), early canopy development or any other named traits in the claims.  A QTL for plant weight, dry plant weight, and dry plant weight, variable P are provided, which may be related to biomass, but clicking the link for these QTL does not clearly provide any specific locus, trait, or genotype information. QTL for “reproductive to vegetative period ratio,” “reproductive stage length,” “reproductive period,” “total growth duration” and “vegetative period” are provided, however it is not clear if these are equivalent to the Days after planting trait (DAP) as set forth in the claims. Similarly, a variety of QTL related to seed (and stem) growth, weight, dry weight, reproduction, yield et al are listed, but it is not known if any of these are equivalent to any traits identified in the claims. Sorting the list by Trait does not rectify this issue.  
Searching the Soybase database for “canopy coverage” identifies 392 genes related by Ontology, parental QTL, and relationships to germplasm collections comprising “fast-neutron mutations related by ontology.” It does not clearly identify any known genes specifically linked to canopy coverage, nor does it provide a specific mapping of the QTL.  A search for “increased crop yield” identifies a parental QTL of “seed yield 24-1” and a long list of ontologically related QTL.  Genes related by ontology to “increased crop yield” include items such as ENOD2, GmENOD13, MER3 et al. It is not known if any of these genes, traits, or QTL are what are intended to be identified as the primary trait of “increased crop yield.”  Similar results were obtained for “increased biomass.”
Searching the Soybase database for the named populations: NAM5, NAM9, NAM12, NAM15, NAM24 and NAM40 identified “germplasm collections” but no one specific population identified as NAM5 is identified.  SoyNAM records identify 5 separate records for NAM5.  The first record in the list, CL0J095-4-6, is identified in SoyBASE as “SoyNAM population NAM05.”  It is unclear if the difference in the names between NAM5 and NAM05 is significant, or if it is identifying the same population. The difference in naming is not trivial, or easily assumed to represent the same population.  With respect to naming, the art-controlled terms represent known art populations, and any other nomenclature does not clearly identify the same populations. The second record under the NAM5 search is “Maverick” and it is related to SoyNAM population NAM15.  The three remaining records related to the NAM5 search are actually named populations NAM25, NAM50, and NAM54.  As such it appears the database attempted to provide any population with a “5” in the title, and as such it is unclear what Applicant intends the named populations to represent, or whether all the linked populations are able to be used in the claimed invention.  
Searching the Soybase database for genetic trait names as in claim 6 (i.e. Gm01_50911939_C_T) identifies two SoyNAM records: LD01-5907, and LG97-7012.  These records are associated with SoyNAM populations NAM 11 and NAM36. No specific known genetic marker is linked to this listed SNP. As such it is unclear what specific germplasm or population is intended to be utilized in the claimed invention.  With respect to Gm05_37467797_a_g, a single genetic marker named BARC-02069-05243 is listed, which is associated with mq canopy wilt, and not to ACC or to any other primary trait clearly claimed.  Seven records to different NAM populations are provided, including NAM02, NAM03, NAM13, NAM27, NAM28, NAM29 and NAM30.  As such it is unknown what population applicant intends the identification by SNP is intended to represent or encompass.  It is unknown if all the related NAM populations are equally applicable to the claimed methods. This applies to all of the germplasm identified by SNP in claim 6.  
d) The invention is drawn to methods of using any soybean germplasm, of any species of soybean, to select breeder lines with a desired phenotype to obtain progeny which exhibit the desired phenotype.  The particular germplasm must be planted and cultivated to make the required measurements to obtain the data needed to generate the required multivariate model using reference germplasm and “sample” germplasm.  It is the trained model which is then used to analyze the data of the sample germplasm or breeder lines, to breed, select, plant and cultivate progeny of those breeder lines to achieve the desired phenotypes.  
e) The soybean strain Glycine max (L.) Merr. Is the main species of soybean utilized for human food, producing biodiesel, and animal feed.  The cultivated soybean has one wild annual relative, G. soja and 23 wild perennial relatives.  As introduced in “Genetics, Genomics and Breeding of soybean” published in 2010, “Soybean has had less cytogenetic research than many other important crop species because of its small chromosomes and relatively large number of chromosomes (2n = 40). Soybean as a species has considerable genetic diversity, much of which remains to be explored.” (Introduction, p1) (Bilyeu et al. EDS. Genetics, Genomics and Breeding of Soybean, 2010, CRC Press, Taylor and Francis Group, FL, 380 pages.) Table 1.4 shows information as to the genus Glycine, as of 2010.  Some species within the subgenus Glycine have differing 2N numbers, types of genomes, and varying geographic distribution. “2N” refers to the chromosome number, and Glycine species of soybean are generally considered a diploidized tetraploid.  (Introduction p11-12). As of 2010, soybean germplasm collections are listed or maintained by several countries. The US germplasm has over 21000 strains of soybeans, wild soybeans and wild perennial glycine species, at the USDA-ARS.  (Introduction, p14).
The diversity of phenotypes or observable traits in G max and G soja is large.  
“This includes diversity for many obvious morphological traits like flower, pubescence, seed and hilum color, disease and insect resistance traits, physiological and biochemical traits as well as content of protein, oil and carbohydrates and their constituents (Boerma and Specht 2004). Genetic diversity in soybean is covered in great detail by Carter et al. (2004). In summary, they cover four main aspects of soybean genetic diversity: formation, collection, evaluation and utilization. They note that germplasm collections exist in many countries that contain landraces as well as current cultivars. It is unlikely that many additional landraces will be collected since modern cultivars have replaced most landraces, however there are likely genotypes of G. soja as well as perennial species from the subgenus Glycine that remain to be collected. Evaluation of accessions in collections is an ongoing process especially as new traits of interest for diseases and insects, biochemical processes or molecular and gene expression patterns are identified and studied. Carter et al. (2004) state—“Genetic diversity has no impact unless it is utilized”. In order to utilize the genetic diversity in soybeans, interactions between collections and  breeding/ genetics programs in both the public and private sectors is necessary.” (Introduction p15)

With respect to classical breeding and genetics of soybean, Scaboo et al (Chapter 2) state: 
“Continued enhancement of soybean cultivars relies on identification and genetic manipulation of novel desirable genes for adaptation to new environments, new management practices, and new end uses. Selection efficiency is largely dependent on specific traits of interest that are either qualitative or quantitative. While many agronomic traits, such as disease resistance, are simply inherited and easy to select for, yield is a polygenic and complex trait to manipulate. Several traits may be linked or correlated, which may be advantageous or deleterious to breeders in terms of selection. The traditional breeding scheme can be summarized in three basic steps: 1) selecting parents with desired characteristics and intercrossing them, 2) growing hybrid populations for four to five generations to allow genetic segregation and recombination while reaching allelic homozygosity (truebreeding), and 3) selecting and evaluating pure lines carried forward from each cross. This is a continuous, simultaneous, and cyclic process in which there is much variation in methodology and strategies for handling each component. After all, plant breeding is a number’s game, long-term by nature, time sensitive, and resource dependent. The success of a breeding program rests on proper use of genetics, methodologies, time, and  resources.” (p19-20.)

 Chapter 2 discusses in depth, how the selection of the initial parent breeding lines is critical to a successful breeding program for any particular desired trait or phenotype in section 2.3.3. 
“The breeder must identify changes in the improved soybean variety which, if made will increase, for example, yield, stabilize production, or improve seed quality. The next step is to search for those parents that possess the desired traits to be improved which will hopefully lead to a superior variety and accomplish the stated objectives. There are many means in obtaining novel soybean lines for use as parents in a breeding program, such as: national and international germplasm collections, material transfer agreements with public and private breeders, and the use of experimental lines within the current breeding programs. The choice of which parents to use is made much clearer once the objective(s) have been firmly established. For example, if the objective is to develop an improved variety that is both high yielding and resistant to the soybean cyst-nematode, parents should be chosen that have resistance to the soybean cyst-nematode and have high yield potential. If the breeder chooses to use two parents to accomplish the above breeding objective, a soybean cyst-nematode resistant line could be crossed to a susceptible high yielding variety followed by selection for both high yield and resistance to the soybean cyst-nematode.” (p34).  

Breeding parents can be between 2 parents, 3 parents or 4 parent crosses.  “How the parents are to be mated can have a large influence on genetic recombination and the outcome of a particular soybean variety.” (p35).  With respect to the self-pollinating nature of soybean, several breeding procedures were known to improve self-pollinated plant species, each having their on pros and cons.  “Examples of breeding procedures used to improve self-pollinated crops include bulking populations, bulk with mass selection, single-seed-descent, pedigree, and backcross breeding.” See also Fig 2.1
	Once potential germplasm or inbred lines are identified and obtained, a characterization of each germplasm or line must take place to try to link any observed differences in phenotype or trait, to a particular genetic background.  Anderson et al. (Anderson, J. et al. A Roadmap for functional Structural Variants in the Soybean Genome (2014) G3, vol 4 p1307) discusses a panel of 41 soybean glycine max accessions serving as parents in a soybean nested association mapping population for deletions and duplications in more than 53000 gene models.  (Abstract).  The identification of structural variations or copy number variations of certain regions of the soybean genome that are associated with specific genes, and specific differences in traits takes a great deal of investigation for each trait to be studied.  While the processing of the CGH, and WGS data have been speeded up dramatically by the introduction of high throughput sequencing and certain bioinformatic pipeline analyses, cross-validation, enrichment, and other in vitro or in vivo studies must be carried out for each identified link between a gene or genomic region and the exhibition of an increase in the desired trait.  In the conclusion, Anderson attempts to answer the question: “can SV profiles be used to predict which copy number changes might provide an adaptive advantage?” Anderson finds certain associations to be tempting to make such a prediction, however points out that the potential adaptive effect of SV in soybean remains largely unexplored.  “Discovery of such loci will become increasingly relevant for the soybean community as crop production expands into poorer soils, or as soils continue to accumulate heavy metals and other chemicals after years of intensive agriculture. The parental CNV and PAV data obtained in these 41 NAM parents will be increasingly useful when the progeny of the NAM parent matings are evaluated for agronomic phenotypes (to be released in May 2015) and potentially stress-related phenotypes in the future.” 
	With respect to attempting to identify, source and obtain any art-identified germplasm, Campbell et al. (2016) provide an analysis roughly contemporaneous to the effective filing date of the application.  (Campbell et al. Soybean (Glycine max) mutant and germplasm resources: current status and future prospects. (2016) Current Protocols in Plant Biology vol 1 p 307)  Campbell briefly surveys the publicly accessible soybean genetic resources currently available or in development and provides recommendations for developing such genetic resources in the future.” (abstract). Campbell specifically discusses the SoyNAM populations referenced in the specification at page 309.  This population provides a valuable source of genetic diversity for researchers.  
“Additionally, SoyNAM provides researchers with a developed set of genotyped recombinant inbred lines, which will allow future researchers to advance straight into phenotyping and mapping without having to first develop and genotype a segregating population. The collaborative efforts and sharing of data from multiple phenotypes further enhances the value of the SoyNAM resource.” 

 However, not all lines, accessions, or types of soybean have undergone the same genotyping or characterization present for SoyNAM RIL.  It is not known whether any conclusions regarding genotypes and traits for the SoyNAM RIL will be able to be determined for any non-SoyNAM line or accession. Additionally, some lines have been generated by transgene insertion, targeted mutagenesis and random mutagenesis.  It is unknown whether any conclusions drawn regarding genotype/phenotype relationships from SoyNAM RIL can be applied to these deliberately modified lines.  Campbell et al set forth “best practices and recommendations for developing soybean mutant populations” beginning at page 317, and they require an intensive amount of inventive decision making and skill to achieve the desired results for any one line.  
f) The skill of those in the art of molecular biology, genetics, and bioinformatics is high.
g) The prior art predicts that the selection of breeder lines, to obtain progeny exhibiting a particular phenotype requires significant inventive skill and decision making.  The prior art cited demonstrates some of the issues facing a researcher when attempting to create, source or obtain specific lines of soybean to utilize as parent founders, breeding lines, or initial populations.  Not all species of soybean have the same genetic structure, even within the Glycine subgenus. Any conclusions drawn for a particular RIL, or accession of soybean does not necessarily transfer to any other RIL, or accession or type of soybean.  The association between any given genetic difference in genotype, haplotype or observed structural variation and exhibition of a desired trait or phenotype requires intensive statistical analysis of the genetics of each RIL or accession or line of soybean, from how it is genotyped, what traits are desirable, identification of any links between an identified locus and a specific phenotype, followed by in vivo validation and analysis.  No one source provides all known RIL associated with any particular trait.  No one method reliably recreates RIL equivalent to known RIL such as those present in SoyNAM.  The naming of germplasms based on trait, genotype, or population as set forth in the claims does not clearly correlate with the art-understood naming processes. The multiplicity of factors involved in the creation of a new RIL from founder populations which would be equivalent to any SoyNAM RIL would require undue levels of experimentation.
h) The claims are broad because they are drawn to methods of using any soybean germplasm, of any species of soybean, to select breeder lines with a desired phenotype to obtain progeny which exhibit the desired phenotype.
The skilled practitioner would first turn to the instant specification for guidance to practice methods of creating or obtaining RIL having the same characteristics as those utilized in the specification. However, the instant specification does not provide specific guidance to practice these embodiments. As such, the skilled practitioner would turn to the prior art for such guidance, however, the prior art shows that the creation of RIL is an intensive process, and that any conclusions drawn about one particular RIL does not necessarily transfer to any RIL of a differing genetic background.  This intensive process is still required even for the members of the Glycine subgenus beyond G max. Finally, said practitioner would turn to trial and error experimentation to determine a specific source for the particular germplasm, breeding lines, or RIL which are useful in identifying or selecting breeder lines to obtain progeny exhibiting a specific phenotype or trait. Such represents undue experimentation.
NOTE: Should the claims be limited to Glycine max, and the particular SoyNAM RIL, and a proper deposit of the initial germplasm and breeder lines required to practice the invention be made, this rejection may be overcome.  MPEP 2111: “Once a rejection under 35 U.S.C. 112  has been made by the examiner directed to the absence of access to a biological material, applicant may reply, pursuant to 37 CFR 1.809(b)(1), by either making an acceptable original, replacement, or supplemental deposit in accordance with these regulations, or assuring the Office in writing that an acceptable deposit will be made on or before the date of payment of the issue fee, or by submitting an argument of why a deposit is not required under the circumstances of the application being considered.” Applicant is directed to MPEP 2404 for guidelines as to when the need or opportunity to make a deposit in accordance with the rules, issues related to known and readily available biological material et al, and to MPEP 2164 for issues of enablement.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of mental steps, mathematic concepts, organizing human activity, or a natural law without significantly more. 
The MPEP at MPEP 2106.03 sets forth the following steps for identifying eligible subject matter at 2106.04:
(1) Are the claims directed to a process, machine, manufacture or composition of matter?
(2A)(1) Are the claims directed to a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea (“Prong One”)?
(2A)(2)  If the claims are directed to a judicial exception under Prong One, then is the judicial exception integrated into a practical application (“Prong Two”)?
(2B) If the claims are directed to a judicial exception and do not integrate the judicial exception, do the claims provide an inventive concept?

With respect to step (1): yes the claims recite processes.
With respect to step  (2A)(1) The claims recite an abstract idea of measuring elements of plant growth and development, creating mathematical models describing traits and the measured data, utilizing the model to assess potential breeder lines, and growing the “progeny crop descendent” of selected plants having the desired trait. These claims also encompass a genotype/phenotype relationship, a law of nature that correlates naturally occurring genotype data to naturally occurring phenotypes of the plant. "Claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection" (MPEP 2106.04).  
Abstract ideas include mathematical concepts, (mathematical formulas or equations, mathematical relationships and mathematical calculations), and mental processes (procedures for observing, evaluating, analyzing/ judging and organizing information. (MPEP 2106.04(a)(2). Laws of nature or natural phenomena include naturally occurring principles/ relations that are naturally occurring (MPEP2106(b)).
Claim 1 is independent.
	Mathematical concepts recited in claim 1 include:
 “measuring each day after plant (DAP) average canopy coverage (ACC) development in said plurality of soybean germplasm for a period of time and recording each DAP ACC as a reference ACC;” (mathematical concept of measurements, and averaging certain measurements, over time).
“developing a multivariate mixed linear correlation model between the primary genetic trait and the reference, wherein the correlation model is based on at least components that include grain yield, days to maturity, and ACC, and equation (3): [equation] wherein y is the vector of observed phenotypes of each of the components in said plurality of soybean germplasm, p is an intercept, f(x) accounts for the spatial heterogeneity of field variation, Z is an incidence matrix of environment, U is a vector of regression coefficients for the environment, W is an incidence matrix of genotypes, g is a vector of genetic values, and e is a vector of residuals;” (a mathematic concept of creating a type of model, utilizing certain reference data, and desired trait information)
“measuring each DAP ACC in a set of breeder lines;” (mathematical concept of measurements, averaging measurements, over time.)
“applying the correlation model to identify breeder lines that have matching early DAP ACC compared to the reference early DAP ACC,” (mathematic concept of taking data from the breeder lines, and applying it to the correlation model, to determine a result.) 
“selecting one or more breeding lines with improved potential crop yield from the plurality of the soybean germplasm using the correlation model as the function of the ACC and genetic signal;” (a mathematic concept of utilizing a correlation model, the ACC data, and genetic signal data to select or predict a phenotype of “improved potential crop yield”)
	Mental processes recited in claim 1 include:
“designating said one or more breeder lines having the desired phenotype” (mental step of selecting breeder lines exhibiting a phenotype).
Natural law embraced by claims 1:
The claims embrace the naturally occurring relationship between naturally occurring genotypes of the germplasm, and naturally occurring phenotypes exhibited by the progeny plants of breeder lines generated from the initial germplasm.  This correlation exists whether or not any measurements or calculations are performed.
	Therefore, the claims recite elements that, individually and in combination, constitute one or more judicial exceptions.  
With respect to step 2A(2):  The claims must therefore be examined further to determine whether they integrate that abstract idea into a practical application (MPEP 2106.04(d). The claimed additional elements are analyzed alone or in combination to determine if the abstract idea is integrated into a practical application (MPEP 2106.04(d).I.; MPEP 2106.05(a-h)). If the claim contains no additional elements beyond the abstract idea, the claim fails to integrate the abstract idea into a practical application (MPEP 2106.04(d).III).
Claim 1 recites the additional element that is not an abstract idea: “identifying at least one primary trait in a plurality of soybean germplasm, wherein said at least one primary genetic traits provides a desired phenotype” which is a data gathering step.  Identifying this trait appears to be linked to a data record, or other associated information linked to each germplasm, as the seed itself (without being planted and cultivated) does not exhibit any specific trait related to a plant which may germinate from the seed or germplasm.  
Data gathering steps are not an abstract idea, they are extra-solution activity, as they collect the data needed to carry out the abstract idea.  Data gathering does not impose any meaningful limitation on the abstract idea, or how the abstract idea is performed.  Data gathering steps are not sufficient to integrate an abstract idea into a practical application. (MPEP 2106.05(g). The claim does not provide a particular additional limitation which practically applies the natural law recited in the claims.  To integrate a judicial exception into a practical application, the additional limitation must be specifically identified, and not merely instructions to apply the judicial exception.  The additional limitation must have more than a nominal or insignificant relationship to the identified judicial exception. (MPEP 2106.04(d)(2))
	Claim 1 recites an additional element that is not an abstract idea: “planting and growing a progeny crop descendant from at least the designated one or more breeder lines.”
	This “planting and growing” step does not implement the abstract idea. The step does not require that the progeny crop descendant specifically express the desired phenotype, which is correlated or predicted in claim 1.  Any progeny crop descendant can be planted and grown, and it is not clear that all progeny are expected to exhibit the desired phenotype based on general genetic analysis.  As such it is not a specific application of the abstract idea, or the law of nature (the judicial exception(s)). Combining the “planting and growing” of the progeny with the judicial exception(s) neither limits the structure of the “progeny crop descendant”, nor does it impose any limitations on how the judicial exception(s) is/are performed.  Hence, its inclusion in the claim only generally links the judicial exception(s) to a highly generic technological environment: breeding and growing soybean crops. (see MPEP 2106.05(h)). Note: should this limitation clearly plant and grow progeny crop descendants having the desired phenotype, this may overcome this rejection.
	Dependent claims 2-16 have been analyzed with respect to 2A-2.  Dependent claims 9-16 are directed to further abstract limitations.  Additional abstract limitations cannot integrate the judicial exception into a practical application as they are a part of that exception. Dependent claims 2-8 are directed to additional steps of data gathering, or directed to aspects of the data gathered, such as population name, how the ACC Is measured, etc.  Additional data gathering steps, or limitations describing the data collected are insufficient to provide a practical application.  
	None of these dependent claims recite additional elements, alone or in combination, which would integrate a judicial exception into a practical application.
	Finally, the (2B) analysis. Because the claims recite an abstract idea, and do not integrate that abstract idea into a practical application, the claims are probed for a specific inventive concept.  The judicial exception alone cannot provide that inventive concept or practical application (MPEP 2106.05).  Identifying whether the additional elements beyond the abstract idea amount to such an inventive concept requires considering the additional elements individually and in combination to determine if they provide significantly more than the judicial exception. (MPEP 2106.05.A i-vi).
	With respect to claim 1: The additional element of data gathering does not rise to the level of significantly more than the judicial exception.  Koester (2014) and Sherman-Broyles (2014) (listed in the specification, copies not provided) identify germplasm having a given desired phenotype. The specification also notes that known soybean germplasms having one or more phenotypes are freely available through the SoyNAM populations and database/ seed storage of certain F5 recombinant inbred lines. These named populations have been genotyped, and have certain known SNP.  Activities such as data gathering do not improve the functioning of a computer, or comprise an improvement to any other technical field, they do not require or set forth a particular machine, they do not effect a transformation of matter, nor do they provide a non-conventional or unconventional step. Data gathering steps constitute a general link to a technological environment which is insufficient to constitute an inventive concept which would render the claims significantly more than the judicial exception (MPEP2106.05(g)&(h)).
	With respect to claim 1: the additional limitations of planting and growing progeny crop descendants fails to rise to significantly more than the judicial exception.  The prior art Purcell (2000) Koester (2014) and Sherman-Broyles (2014) (cited in the specification, copies not provided) each disclose planting and growing progeny of breeding lines. Therefore, this step element is routine, well understood and conventional in the art.  This limitation does not improve the functioning of a computer, or comprise an improvement to any other technical field, it does not require or set forth a particular machine, it does not effect a transformation of matter, nor does it provide a non-conventional or unconventional step. As such these limitations fail to rise to the level of significantly more. Note: should this limitation clearly plant and grow progeny crop descendants having the desired phenotype, this may overcome this rejection.
	Dependent claims 2-16 have been analyzed with respect to step 2B. Dependent claims 9-16 provide additional abstract limitations.  Additional abstract limitations cannot provide significantly more than the judicial exception as they are a part of that exception.  Dependent claims 2-8 relate to the data gathering discussed above.  Data gathering steps fail to rise to the level of significantly more than the exception. None of these claims provide a specific inventive concept, as they all fail to rise to the level of significantly more than the identified judicial exception.
	In combination, the generation or receipt of the data, acted upon by the judicial exception, followed by a generic planting and growing step of progeny crop descendants do not provide a special inventive concept.  The data gathering steps provide the data for the judicial exception, and the result of the judicial exception(s) provides a basis for selecting a progeny.  As the progeny does not have to exhibit the required phenotype, it fails to provide a specific inventive concept as required.
The claims have all been examined to identify the presence of one or more judicial exception(s).  Each additional limitation in the claims has been addressed, alone and in combination, to determine whether the additional limitations integrate the judicial exception into a practical application.  Each additional limitation in the claims has been addressed, alone and in combination, to determine whether those additional limitations provide an inventive concept which provides significantly more than those exceptions.  Individually, the limitations of the claims and the claims as a whole have been found lacking.
	For these reasons, the claims, when the limitations are considered individually and as a whole, are rejected under 35 USC § 101 as being directed to non-statutory subject matter.
NOTE: In response to this rejection, Applicant is encouraged to consider the following:
It is the integration of the judicial exception with a practical application that takes a judicial exception into the realm of being patent-eligible.  Requiring that the ultimate progeny plantings exhibit the desired phenotype may provide such an integration.
With respect to any argument of improvement: These arguments generally rely on there being an "improvement" clearly on the record and in the independent claims.  One approach to clearly placing an improvement argument on the record is to show that: 1) a particular improvement is identified (assertion of general "improvement" cannot suffice); 2) there is a clear difference, apparent through comparison with the most relevant conventional technology (since there can be no "improvement" without a difference); and 3) any improvement is either explicitly recited or is inherent to the claims, but in either case must apply to all claimed embodiments within the recited claim scope.  
As further examples, argument may explain cause and effect leading to improvement or may include evidence comparing a claimed result to conventional results.  Arguments and evidence may be extrinsic to the original disclosure, including references available after the priority date, as long as it is clear that an argument applies to all embodiments of a properly supported claim.

Applicant’s arguments:
	Applicant’s arguments and amendments have been carefully considered, but are not persuasive as discussed above.  The Examiner recognizes the newly added limitation to planting and growing designated breeding lines may have been added to overcome the rejection of record- however it is not clearly a suitable specific limitation, requiring planting, growing and cultivating progeny plants with the required phenotype.
	Applicant’s arguments that the improvement to the technology is that the claimed method
as a whole generates more accurate genotype/ phenotype data for soybean germplasm. The steps which provide this alleged improvement are the same steps identified as providing the abstract ideas. 
	With respect to the presence or absence of (prior) rejections based on prior art, Applicant is pointed to see Diehr, 450 U.S. at 188-89 (“[t]he ‘novelty’ of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the § 101 categories of possibly patentable subject matter.”). Putting this into practice, the Federal Circuit has held that “a claim for a new abstract idea is still an abstract idea. The search for a § 101 inventive concept is thus distinct from demonstrating § 102 novelty.” Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151 (Fed. Cir. 2016) (holding claims to a method for converting a hardware-independent user description of a logic circuit are ineligible because the use of assignment conditions as an intermediate step in the translation process is an aid to a mental process and does not change the nature of the claims to being directed to more than an abstract idea).
Additionally, MPEP 2106 states: “The Supreme Court’s decisions make it clear that judicial exceptions need not be old or long-prevalent, and that even newly discovered or novel judicial exceptions are still exceptions. For example, the mathematical formula in Flook, the laws of nature in Mayo, and the isolated DNA in Myriad were all novel or newly discovered, but nonetheless were considered by the Supreme Court to be judicial exceptions because they were "‘basic tools of scientific and technological work’ that lie beyond the domain of patent protection." Myriad, 569 U.S. 576, 589, 106 USPQ2d at 1976, 1978 (noting that Myriad discovered the BRCA1 and BRCA1 genes and quoting Mayo, 566 U.S. 71, 101 USPQ2d at 1965); Flook, 437 U.S. at 591-92, 198 USPQ2d at 198 ("the novelty of the mathematical algorithm is not a determining factor at all"); Mayo, 566 U.S. 73-74, 78, 101 USPQ2d 1966, 1968 (noting that the claims embody the researcher's discoveries of laws of nature).”
Further, with respect to the arguments regarding the alleged improvement, it is unclear that the independent claims recite all the necessary and sufficient steps required to achieve that improvement. MPEP 2106.05(a): “An important consideration in determining whether a claim improves technology is the extent to which the claim covers a particular solution to a problem or a particular way to achieve a desired outcome, as opposed to merely claiming the idea of a solution or outcome. McRO, 837 F.3d at 1314-15, 120 USPQ2d at 1102- 03; DDR Holdings, 773F.3d at 1259, 113 USPQ2d at 1107.”
The MPEP sets forth that “if the examiner concludes the disclosed invention does not improve technology, the burden shifts to applicant to provide persuasive arguments supported by any necessary evidence to demonstrate that one of ordinary skill in the art would understand that the disclosed invention improves technology. Any such evidence submitted under 37 CFR 1.132 must establish what the specification would convey to one of ordinary skill in the art and cannot be used to supplement the specification.” Applicant’s arguments cannot take the place of evidence.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 3-6, 8, 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hao in view of The GLM program.
	Hao, D. et al Identification of single nucleotide polymorphisms and haplotypes associated with yield and yield components in soybean (Glycine max) landraces across multiple environments. (2012) Theoretical applied genetics, vol 124 pp447-458 and some supplemental information.
	Chapter 48, the GLM procedure. SAS Institute Inc. 2017. SAS/STAT® 14.3 User’s Guide. Cary, NC: SAS Institute Inc. 196 pages.
	Claim 1 is drawn to methods for accelerating breeder line selection, to obtain progeny exhibiting a trait or genotype.  Claim 1 requires 1) identifying a primary genetic trait, 2) measuring growth in days after planting, and average canopy coverage, 3) developing a multivariate mixed linear correlation model, with parameters of grain yield, days to maturity, canopy coverage, 4) measuring the parameters of element 2 in breeder lines, 5) applying the breeder line data to the model of element 3, 6) selecting breeder lines, crossbreeding, followed by 7)  planting and growing progeny crop descendants having the desired phenotype. The numbering of limitations here is merely for convenience in setting up the rejection.
	Hao et al. perform genome wide association analysis to determine causal genetic polymorphisms underlying complex traits.  “GWAS based on the unified mixed model identified 19 SNP and 5 haplotypes associated with soybean yield and yield components in three or more environments. Nine markers were found co-associated with two or more traits.  Many markers were located in or close to previously reported QTL mapped by linkage analysis.” Abstract.  
	With respect to claim 1, Hao provides 1) identifying at least one primary genetic trait in a plurality of germplasm- wherein the trait is yield, defined by a) number of pods per plant (PN), b) number of seeds per plans (SN), c) 100-seed weight (SW, in g) and d) seed yield (SY in g/m2). The seeds/ germplasm were planted in 5 separate environments, and 2) data regarding growth, spacing, were measured (p448).  The traits of PN, SW and SN are related to the growth of the plants including leaves, stems, nodules, pods et al and appear to be equivalent to the “days to maturity” and/or ACC components, SY appears to be the same as “grain yield” in claim 1.   Hao 3) develops a multivariate mixed linear correlation model, as set forth in the Materials and Methods section.  Hao utilizes the SAS 8.0 software, and particularly the PROC GLM, PROC VARCOMP and PROC CORR to develop and analyze the multivariate model. Matricies of Q, K were created, apparently equivalent to the parameters genotype matrix and environmental matrix cited for Eq 3 in claim 1.  Spatial heterogeneity is addressed by the 5 environments, with certain spacing.  Genetic values et al are provided in Table 3. Various models are tested in the GWAS analysis, including variations of the GLM model, variations of a MLM model all by the TASSEL 2.1 program.  (p449).  The parameters are 4) measured in breeder lines (materials and methods), and 5) applied to the model to assess the presence of the desired trait of yield. (Results). Hao found that subpopulation P2 exhibited early maturity, equivalent to the “early DAP ACC” limitation in claim 1. (p450-451, see Fig 2, Table 2.)  Breeding lines exhibiting the trait can be 6) crossed and used to 7) generate progeny crops having increased yield.  (Discussion p454-456)  
	While Hao et al specifically utilized multivariate mixed linear models, the form of eq 3 is not spelled out in Hao.  Hao refers to the SAS software procedures under GLM to generate their MLM.
	The reference “The GLM procedure” cited above (hereinafter- GLM) is a reference detailing GLM processes in SAS software, for the generation of a variety of types of mixed linear models having one or multiple variates.  In the Overview, GLM discloses multivariate analysis of variance, partial correlation, analysis of variance and analysis of covariance models.  ANOVA and MANOVA (multivariate analysis of variance) is a specific application of the GLM procedures. As set forth at pages 5-6 the following list summarizes the features of PROC GLM.  
	“	PROC GLM enables you to specify any degree of interaction (crossed effects) and nested effects. It also provides for polynomial, continuous-by-class, and continuous-nesting-class effects.
	Through the concept of estimability, the GLM procedure can provide tests of hypotheses for the effects of a linear model regardless of the number of missing cells or the extent of confounding. PROC GLM displays the sum of squares (SS) associated with each hypothesis tested and, upon request, the form of the estimable functions employed in the test. PROC GLM can produce the general form of all estimable functions.
	The REPEATED statement enables you to specify effects in the model that represent repeated measure-ments on the same experimental unit for the same response, providing both univariate and multivariate tests of hypotheses.
	The RANDOM statement enables you to specify random effects in the model; expected mean squares are produced for each Type I, Type II, Type III, Type IV, and contrast mean square used in the analysis. Upon request, F tests that use appropriate mean squares or linear combinations of mean squares as error terms are performed.
	The ESTIMATE statement enables you to specify an L vector for estimating a linear function of the parameters Lˇ.
	The CONTRAST statement enables you to specify a contrast vector or matrix for testing the hypothesis that Lˇ D 0. When specified, the contrasts are also incorporated into analyses that use the MANOVA and REPEATED statements.
	The MANOVA statement enables you to specify both the hypothesis effects and the error effect to use for a multivariate analysis of variance.
	PROC GLM can create an output data set containing the input data set in addition to predicted values, residuals, and other diagnostic measures.
	PROC GLM can be used interactively. After you specify and fit a model, you can execute a variety of statements without recomputing the model parameters or sums of squares.
	For analysis involving multiple dependent variables but not the MANOVA or REPEATED statements, a missing value in one dependent variable does not eliminate the observation from the analysis for other dependent variables. PROC GLM automatically groups together those variables that have the same pattern of missing values within the data set or within a BY group. This ensures that the analysis for each dependent variable brings into use all possible observations.
	The GLM procedure automatically produces graphs as part of its ODS output. For general information about ODS Graphics, see the section “ODS Graphics” on page 3834 and Chapter 21, “Statistical Graphics Using ODS.””

	The syntax section on pages 16-20 identifies the terms, and actions available: including a number of variables, references, models, labels, test options, outputs, etc.  These appear to encompass the terms of equation 3, and act accordingly in PROC GLM.  Various possible ANOVA and MANOVA outputs are discussed at pages 20-24.  
	With respect to the limitation in the specification to “accelerated selection” GLM provides this discussion of the ABSORB statement: 
“Absorption is a computational technique that provides a large reduction in time and memory requirements for certain types of models. The variables are one or more variables in the input data set. For a main-effect variable that does not participate in interactions, you can absorb the effect by naming it in an ABSORB statement. This means that the effect can be adjusted out before the construction and solution of the rest of the model. This is particularly useful when the effect has a large number of levels. Several variables can be specified, in which case each one is assumed to be nested in the preceding variable in the ABSORB statement.” P24. 

Each other statement is defined in turn from p25-65.  MANOVA statement discussion begins at p40.  Parameterization of GLM models is discussed beginning at p68, including creating certain matrices depending on the data being analyzed.  These matrices are equivalent to the incidence matrix of the environment and the incidence matrix of the genotypes as set forth in claim 1, eq 3. Hypothesis testing, effect size measurements for F tests, estimations, group comparisons, error rates, multivariate analysis of variance (p104) et al derivations of equations are provided.  Elements with respect to computing resources are discussed beginning at page 118, including memory, and CPU time. Examples of the GLM procedure are provided beginning at page 129, illustrating how all of the above elements can be combined, modified and utilized to analyze the data at hand.  Example 48.6 addresses multivariate analysis of Variance (MANOVA). 
In KSR Int 'l v. Teleflex, the Supreme Court, in rejecting the rigid application of the teaching, suggestion, and motivation test by the Federal Circuit, indicated that: “The principles underlying [earlier] cases are instructive when the question is whether a patent claiming the combination of elements of prior art is obvious. When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one. If a person of ordinary skill can implement a predictable variation, § 103 likely bars its patentability.” KSR Int'l v. Teleflex lnc., 127 S. Ct. 1727, 1740 (2007).
Applying the KSR standard of obviousness to Hao and GLM we conclude that the generation of a multivariate linear mixed correlation model as performed by GLM with the data obtained by Hao, and utilized by HAO to generate multivariate linear models, specifically referencing the SAS GLM procedures represents a combination of known elements which yield the predictable result of a model which accepts the data measured by Hao, the matrixes generated by Hao related to genotypes and the environment, the various vectors and coefficients for eq3 and provides a correlation between genotypes and phenotypes such as increased yield. The use of the MANOVA processes of GLM on the data as shown by Hao in this combination would further serve to achieve the predictable result of statistically sound associations or predictions of the presence of the desired trait in progeny of the selected breeder lines. One would have been motivated to look to the GLM document to identify appropriate parameters, data, and analyses for the data of Hao, as Hao specifically utilizes and cites the SAS GLM procedure.  One would have had a reasonable expectation of success at performing the combination, as GLM provides detailed programming and software information, along with examples for each type of model.  One of skill would have been able to apply such examples to the data of Hao to achieve the goal of increased yield. Such a combination is merely a "predictable use of prior art elements according to their established functions." KSR Int’l 7, 127 S. Ct. at 1740.
	With respect to claim 3, biomass yield appears to be equivalent to the traits measured by HAO of PN, SN, SW and SY. P448
	With respect to claim 4, the seeds/ germplasm were subjected to high throughput analysis using the GoldenGate assay of Illumina.  P448-449.
	With respect to claim 5, 6 and 8, in view of the indefiniteness of the identification of soybean lines, or strains or populations by name, genotype or chromosomal involvement, the landraces, and germplasms utilized by Hao appear to be equivalent to those limitations.
	With respect to claims 14-15, the computation of genetic signals, as a function of canopy coverage, and genetic marker data is calculated using the SAS GLM procedure on the data of Hao.  The genomic relationship matrices are provided by Hao in figures, tables and supplementary information.

Claim(s) 2, 7, 9-13 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hao and GLM as applied to claims 1, 3-6, 8 and 14-15 above, and further in view of Nelan and Redden.
	Claims 2, 7, 9-13 and 17 are related to measuring ACC by image analysis, including ground based and air based image taking, extraction of coverage related data, and orthorectifying images.
Hao, D. et al Identification of single nucleotide polymorphisms and haplotypes associated with yield and yield components in soybean (Glycine max) landraces across multiple environments. (2012) Theoretical applied genetics, vol 124 pp447-458 and some supplemental information.
	Chapter 48, the GLM procedure. SAS Institute Inc. 2017. SAS/STAT® 14.3 User’s Guide. Cary, NC: SAS Institute Inc. 196 pages.
	Nelan, Image processing system for soil characterization. US 9,401,030 B2, 7/6/2016, having priority to at least 2015. 
	Redeen et al. Plot gap identification. US 2018/0121726 A1, 5/3/2018, having priority to at least 2016.  
	As set forth above, With respect to claim 1, Hao provides 1) identifying at least one primary genetic trait in a plurality of germplasm- wherein the trait is yield, defined by a) number of pods per plant (PN), b) number of seeds per plans (SN), c) 100-seed weight (SW, in g) and d) seed yield (SY in g/m2). The seeds/ germplasm were planted in 5 separate environments, and 2) data regarding growth, spacing, were measured (p448).  The traits of PN, SW and SN are related to the growth of the plants including leaves, stems, nodules, pods et al and appear to be equivalent to the “days to maturity” and/or ACC components, SY appears to be the same as “grain yield” in claim 1.   Hao 3) develops a multivariate mixed linear correlation model, as set forth in the Materials and Methods section.  Hao utilizes the SAS 8.0 software, and particularly the PROC GLM, PROC VARCOMP and PROC CORR to develop and analyze the multivariate model. Matricies of Q, K were created, apparently equivalent to the parameters genotype matrix and environmental matrix cited for Eq 3 in claim 1.  Spatial heterogeneity is addressed by the 5 environments, with certain spacing.  Genetic values et al are provided in Table 3. Various models are tested in the GWAS analysis, including variations of the GLM model, variations of a MLM model all by the TASSEL 2.1 program.  (p449).  The parameters are 4) measured in breeder lines (materials and methods), and 5) applied to the model to assess the presence of the desired trait of yield. (Results). Hao found that subpopulation P2 exhibited early maturity, equivalent to the “early DAP ACC” limitation in claim 1. (p450-451, see Fig 2, Table 2.)  Breeding lines exhibiting the trait can be 6) crossed and used to 7) generate progeny crops having increased yield.  (Discussion p454-456).
	Hao cites the GLM PROC of the SAS package as the software for developing the model.    
	The reference “The GLM procedure” cited above (hereinafter- GLM) is a reference detailing GLM processes in SAS software, for the generation of a variety of types of mixed linear models having one or multiple variates.  In the Overview, GLM discloses multivariate analysis of variance, partial correlation, analysis of variance and analysis of covariance models.  ANOVA and MANOVA (multivariate analysis of variance) is a specific application of the GLM procedures. Parameterization of GLM models is discussed beginning at p68, including creating certain matrices depending on the data being analyzed.  These matrices are equivalent to the incidence matrix of the environment and the incidence matrix of the genotypes as set forth in claim 1, eq 3. Hypothesis testing, effect size measurements for F tests, estimations, group comparisons, error rates, multivariate analysis of variance (p104) et al derivations of equations are provided.  Elements with respect to computing resources are discussed beginning at page 118, including memory, and CPU time. Examples of the GLM procedure are provided beginning at page 129, illustrating how all of the above elements can be combined, modified and utilized to analyze the data at hand.  Example 48.6 addresses multivariate analysis of Variance (MANOVA).
Applying the KSR standard of obviousness to Hao and GLM we conclude that the generation of a multivariate linear mixed correlation model as performed by GLM with the data obtained by Hao, and utilized by HAO to generate multivariate linear models, specifically referencing the SAS GLM procedures represents a combination of known elements which yield the predictable result of a model which accepts the data measured by Hao, the matrixes generated by Hao related to genotypes and the environment, the various vectors and coefficients for eq3 and provides a correlation between genotypes and phenotypes such as increased yield. The use of the MANOVA processes of GLM on the data as shown by Hao in this combination would further serve to achieve the predictable result of statistically sound associations or predictions of the presence of the desired trait in progeny of the selected breeder lines. One would have been motivated to look to the GLM document to identify appropriate parameters, data, and analyses for the data of Hao, as Hao specifically utilizes and cites the SAS GLM procedure.  One would have had a reasonable expectation of success at performing the combination, as GLM provides detailed programming and software information, along with examples for each type of model.  One of skill would have been able to apply such examples to the data of Hao to achieve the goal of increased yield. Such a combination is merely a "predictable use of prior art elements according to their established functions." KSR Int’l 7, 127 S. Ct. at 1740.
	Neither Hao or GLM specifically set forth image analysis and use of imaging to measure crop coverage over time.
	Redden et al. set forth the collection of field data for certain crop plants, by use of images, and image analysis.  The system of Redden determines the presence of a plant by analysis of an image, with respect to position, gaps, and other plant data.  Figure 3 is a cartoon representing an aerial image of a crop field, with plants aligned in rows with certain spacing, and the filled rectangles represent coverage by the crop plant. Gaps such as elements 304 or 312 would indicate incomplete coverage.  The field image collection system of Redden includes sensors, positioning systems, navigation elements, such as GPS, digital cameras, near IR cameras, thermal cameras, plant height sensors, et al.  the system is navigated over a field or through a field by drones, or a combination of land and aerial components. [0018-0022, 0025].  
	Redden discloses calculating plant presence as an area of full coverage by the plant, where degrees of coverage can be determined utilizing gap data or other data.  Leaf surface area, pixel extraction and count, ratios of pixel counts et al are possible processes for determining the ACC or degree of canopy coverage as defined in claim 1.  Redden discloses normalization of pixel data including averaging at [0032].  Cropping and straightening images is discussed beginning at [0033]. Redden discloses the application of data gathered representing plant presence such as by leaf surface area to a variety of modeling procedures for the purposes of making correlations between plant, surface area, and other parameters and traits beginning at [0035]. Gap identification is discussed at length beginning at [0044].   Establishments of thresholds, identifying true or false gaps, application of positional data, seed-associated information, genotypes, phenotypes, stage of growth, growth rate et al can be measured and determined in these processes. Field characteristic data such as boundaries, positions of plantings and rows, weeds, stages and rates of growth are discussed beginning at [0051].  Refinement of the image data and the field characteristics determined is discussed beginning at [0054] including rectifying images to account for irregular lines of plantings or other grower, or automated plant type errors.  Data aggregation and processing is discussed beginning at [0059].  Specifics related to image visualization and UI is disclosed beginning at [0069].  
	Nelan discloses image analysis of crop or soil photographs or images in detail, including specific processes for ortho-rectification of images, pixel extraction, heat maps, color ramps, identifying areas of geography using GPS data, spectral reflectance, IR data, et al at columns 3-7.  Figure 10 and columns 8-9 discuss rectification of images etc.  The images are taken using Aerial imaging or ground and aerial imaging processes such as sensors, drones, unmanned aerial vehicles, etc.
Applying the KSR standard of obviousness to Hao, GLM, Redden and Nelan the examiner concludes that the measurement of crop coverage through imaging and image analysis as disclosed by Redden and Nelan, for the purpose of applying the data to models associating degrees of canopy coverage to parameters such as genotype, or seed type, or plant population, represents a combination of known elements which yield the predictable result of multivariate mixed linear correlation models (as generated by Hao and GLM) with specific data measured by image analysis of leaf surface area, gaps, positional information, growth rate information and growth stage obtained by image analysis.  The further analysis steps of pixel extraction, orthorectification, the generation of heat maps, color ramps, degrees of coverage and such were all known and disclosed by Redden and Nelan for use in fields planted with crops.  The use of aerial image taking as taught by Redden and the specific image analysis techniques taught by Redden and Nelan in this combination would further serve to achieve the predictable result of the association of canopy coverage values with particular seeds, germplasm or populations because both Redden and Nelan suggest applying the collected image data to mathematical models which take multiple variables into account, such as those used by Hao and disclosed within GLM. One would have been motivated to utilize imagery measurements and image analysis in the analysis of canopy coverage, as the images can be taken in automated/ unmanned systems and processes, and analyzed using cohesive statistical calculations.  Automating the taking and analysis of image data in the field reduces the time and labor required to obtain the data manually.  Such a combination is merely a "predictable use of prior art elements according to their established functions." KSR Int’l 7, 127 S. Ct. at 1740.
With respect to certain steps of modeling utilizing the image data to assess potential crop yield, heritability, genetic correlations et al. Hao provides processes for utilizing the collected data to make such calculations using the same functions and models discussed above.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY K ZEMAN whose telephone number is 5712720723.  The examiner can normally be reached on 8am-2pm M-F.  Email may be sent to mary.zeman@uspto.gov if the appropriate permissions have been filed.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karl Skowronek can be reached on 571 272 9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/MARY K ZEMAN/            Primary Examiner, Art Unit 1631                                                 

/Karlheinz R. Skowronek/
Supervisory Patent Examiner, Art Unit 1631